AO 245B (Rev. 02/18) Judgment in a Crimioal Case
` Sheet l

UNITED STATES DiSTRiCT COURT

Eastem District of Pennsylvania

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
V|NCENT FOXWORTH F| LED § Case Number: DPAE2:14CR00540-002
) USM Number: 71701-066
JAM l (] 2019 § Christopher G. Fur|ong, Esq.
) Defeodant’s Attomey
THE DEFENDANT: KATE B"\RKMAN, C|€rk
By Dep. C|erk

 

l:l pleaded guilty to count(s)

 

l:l pleaded nolo contendere to count(s)

 

which was accepted by the court.
Mwas found guilty on count(s) One, 3, 4, 6, 7, 8, 9, 11, and 12 of the |ndictment

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended Q)gi_t
13§`13`$- ' .` ucmiiiilthmik fraud ama m fraud - mm ' 1
18§§1344 & 2 Bank fraud and aiding and abetting 4/11/2007 3
1'_3§§13#4:&2 Mmmmmmumm W 4

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
m The defendant has been found not guilty on count(s) 2

 

l:l Count(s) l:l is [:l are dismissed on the motion of the United States.

 

_ ' It is ordered that the defend_ant_must notify the United States attorney for this di_str_ict within 30 da of _any change of name, residence,
or mailing address until_ all fines, restitution,_costs, and special assessments imposed l_>y this judgment are y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

1/9/2§1 9

 

nat imposi‘ nofJudgmenc /
J¢/A//

Signa§wd of Judge /

R. Barciay Surrick, U.S. District Judge

 

Na.me and Title of Judge T

1/9/2019

 

Date

AO 245B (Rev. 02/18) Judgment in a Crimioll Case
_ Sheet lA

. _ Judgmeot-Page § of 8
DEFENDANT: V|NCENT FOXWORTH

CASE NUMBER: DPAE2:14CR00540-002

ADDITIONAL COUNTS OF CONVICTION

 

 
 
 
 
 
 

Title & Section Nlture of offense Offem¢ Ended Coant
__

18§§1344 & 2 Bank fraud and aiding and abetting 4/18/2008 7
___9-

18§§1343 & 2 Wire fraud and aiding and abetting 4/24/2007
____

18§§1343 & 2 Wire fraud and aiding and abetting 4/18/2008

AO 245B (Rev. 02/18) Judgment in Crimioal Case
Sheet 2 _ Imprisonmcot

\

 

Judgment _ Page 3 of _.8_

DEFENDANT: V|NCENT FOXWORTH
CASE NUMBER: DPAE2:14CR00540-002

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

On each of Counts One, 3, 4, 6, 7, 8, 9, 11, and 12 of the lndictment, 12 months plus one day, to run concurrently with each
other. This is a total tenn of imprisonment of 12 months plus one day,

M The court makes the following recommendations to the Bureau of Prisons:

Designation to an institution as close as possible to Defendant's home in Turnersvi|le, New Jersey.
Review of Defendant's medical condition and designation to an appropriate institution.

l:l The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this distii`ct:
I:l at l:l a.m. l:l p.m. on
l:l as notified by the United States Marshal.

 

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

31 beforezp.m. on 2/25/2019

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Off'ice.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Crimioal Case
. Sheet 3 _ Supervised Release

c”||

Judgment-Page __i_ of
DEFENDANT: V|NCENT FOXWORTH
CASE NUMBER: DPAE2:14CR00540-002

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

On each of Counts One, 3, 4, 6, 7, 8, 9, 11, and 12 of the lndictment, 5 years, to run concurrently with each other. This is a
total term of supervised release of 5 years.

MANDATORY CONDITIONS

l, You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[I The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4, |J You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check ifapplicable)
5. M You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

l:l You must comply with the requirements of the Sex Off`ender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying off`ense. (check ifapplicable)

7_ [I You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
. Sheet 3A - Supervised Release

 

cal

Judgment_Page of 8

DEFENDANT: V|NCENT FOXWORTH
CASE NUMBER: DPAE2:14CR00540-002

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
ofiiceis to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation ofiice or within a different time
frame.

2. Afier initially reporting to the probation ofiice, you will receive instructions from the court or the probation ofiicer about how and
when you must report to the probation ofiicer, and you must report to the probation ofiicer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation ofiicer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation ofiicer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation ofiicer at least 10 days before the change. If notifying

the probation ofiicer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation ofiicer to visit you at any time at your home or elsewhere, and you must permit the probation ofiicer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation ofiicer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation ofiicer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation ofiicer at least 10 days before the change. If notifying the probation ofiicer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation ofiicer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation ofiicer.

9. If you are arrested or questioned by a law enforcement ofiicer, you must notify the probation ofiicer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nuncbakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation ofiicer determines that you pose a risk to another person (including an organization), the probation ofiicer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation ofiicer related to the conditions of supervision

.°‘:'*

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervi'sed
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
‘ Sheet 3B _ Supervised Release

Judgment_Page __6_ of ___8___
DEFENDANT: V|NCENT FOXWORTH
CASE NUMBERZ DPAE2214CR00540-002

ADDITIONAL SUPERVISED RELEASE TERMS

1. The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

2. The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the
approval of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution
obligation. The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or othenlvise has the express approval of the Court.

AO 245B (Rev. 02/18) Judgment in a Crimina.l Case
Sheet 5 - Criminal Mood!ry Peoalties

' Judgment-Page 47 of ____8_
DEFENDANT: V|NCENT FOXWORTH

CASE NUMBER: DPAE2:14CR00540-002
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* ELi_e Restitution
TOTALS $ 900.00 $ 0.00 $ 0.00 $

m The determination of restitution is deferred until 2/11/2019 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such determination.

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatel ro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the United States is paid.

Rnstitltlon Dl'llal'nd

   

 

TOTALS $ 0.00 $ 0.00

 

Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

g The court determined that the defendant does not have the ability to pay interest and it is ordered that:
g the interest requirement is waived for the |:] fine § restitution

|] the interest requirement for the |] fine l:l restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114-22. _ _
** Findings for the total amount o losses _are required under Chapteis 109A, llO, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before Apnl 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

w-

 

 

, ' Judgment- Page L of 8
‘ DEFENDANT: V|NCENT FOXWORTH
CASE NUMBER: DPAE2:14CR00540-002

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ 900-00 due immediately, balance due

[] not later than ,or
|'_'| inaccordance with |'_'| C, |'_'| D, \'_'| E, or [:] Fbelow; or

B [l Payment to begin immediately (may be combined with l:l C, [l D, or l:l F below); or

C l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) afier the date Ofthis judgment; or

D l'_'l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E \'_'| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Schedule of payments of restitution will be set forth in the Amended Judgment.

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, paiyment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Fmancial Responsibility Program. are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

\'_'l Joint and Several
Defendant and Co-Defendant Na.mes and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

Joint and Several determinations will be set forth in the Amended Judgment.

l:l The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

|'_'l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

